In this action for an accounting, defendants moved to dismiss just prior to commencement of the disclosure that was intended to clarify the nature of the defendant business entities, and the interaction and relationship among those entities and the individual parties. As it appeared that facts essential to justify opposition to defendants’ motion may exist but could not then be stated, the IAS Court properly denied the motion with leave to renew after completion of appropriate disclosure (CPLR 3211 [d]; 3212 [f]; Terranova v Emil, 20 NY2d 493, 497; Simpson v Term Indus., 126 AD2d 484, 486). Concur — Murphy, P. J., Milonas, Rosenberger, Ross and Mazzarelli, JJ.